Filing Date: 5/23/2019
Claimed Priority Date: 7/31/2018 (US 62/712,421) 
Applicant(s): Liu
Examiner: Marcos D. Pizarro
DETAILED ACTION
This Office action responds to the election filed on 7/16/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  (or as subject to pre-AIA ) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Applicant’s election without traverse of Invention I, reading on a semiconductor device, and Species 8, reading on figure 13B, in the reply filed on 7/16/2021, is acknowledged.  Claim 7 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fung (US7804130).

Regarding claim 1, Fung (see, e.g., fig. 11c) shows all aspects of the invention including an integrated circuit (IC) comprising:
A semiconductor-on-insulator (SOI) substrate comprising a base substrate, an insulator layer 215 over the substrate, and a semiconductor device layer over the insulator layer
Source 108 and drain 110 regions disposed in the semiconductor layer and having a first conductivity type
A channel region disposed in the semiconductor layer and separating the source and drain regions
wherein:

The channel region has a second conductivity type opposite the first type
The channel region includes a central region 210, a first peripheral region 220 separating the source region 108 from the central region, and a second peripheral region 220 separating the drain region 110 from the central region
The central region 210 has an upper surface that is recessed relative to an upper surface of the peripheral regions 220
The semiconductor layer has a first thickness in the central region 210 and a second thickness in the peripheral regions 220
The first thickness is less than the second thickness
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Fung.
Regarding claim 21, Fung (see, e.g., fig. 11c) shows most aspects of the invention including an IC comprising:
An SOI substrate comprising a base substrate, an insulator layer 215 over the base substrate, and a semiconductor device layer over the insulator layer
Source 108 and drain 110 regions disposed in the semiconductor device layer and having a first conductivity type
A channel region disposed in the semiconductor layer and separating the source/drain regions
wherein:

The channel region has a second conductivity type opposite the first type
The channel region includes a central region 210, a first peripheral region 220 separating the source region 108 from the central region, and a second peripheral region 220 separating the drain region 110 from the central region
The central region 210 has an upper surface that is recessed relative to an upper surface of the peripheral regions 220
210 and a second thickness in the peripheral regions 220
Fung also teaches that the first thickness is less than the second thickness but fails to teach that the ratio of the first to second thickness is less than 4:7.  However, differences in thickness will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such thicknesses are critical.  “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation”.  In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955).
Since the applicant has not established the criticality (see next paragraph below) of the thicknesses of the channel regions, and Fung already teaches the first thickness is less than the second thickness, it would have been obvious to one of ordinary skill in the art to use these values in the device of Fung.
CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed thicknesses or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Allowable Subject Matter
Claims 12-14 are allowed.
Claims 2-6, 8-11 and 22-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marcos D. Pizarro at (571) 272-1716 and between the hours of 9:00 AM to 7:00 PM (Eastern Standard Time) Monday through Thursday or by e-mail via Marcos.Pizarro@uspto.gov.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Wael Fahmy, can be reached on (571) 272-1705.
Any inquiry of a general nature or relating to the status of this application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either private PAIR or public PAIR.   Status information for unpublished applications is available through private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        							
MDP/mdp
July 27, 2021